773 N.W.2d 689 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Mark Antonio OWENS, Defendant-Appellant.
Docket No. 138612. COA No. 278960.
Supreme Court of Michigan.
October 26, 2009.

Order
On order of the Court, the motion for reconsideration of this Court's June 23, 2009 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
HATHAWAY, J., not participating. Justice HATHAWAY recuses herself and will not participate in this case as she was the presiding trial court judge. See MCR 2.003(B).